DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
The preamble do not match and different devices are being modified  Appropriate correction is required  Please Note:The wheel chair should have the scissors jack of claim 1 added to claim 10 as an independent claim.
“a U shaped” in claims 2-3. The applicant should state “an U shaped”. Appropriate correction is required

Claim Rejections - 35 USC § 112
Claims 1- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague, indefinite, awkwardly worded, confunsingly, and/or lacking proper antecedent basis:
In claim 1, “it” the limitation is not positively recited. The limitations must state what the it is representing.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shupp et al 2003/0150657A1.
Shupp et al discloses the claimed invention as recited in the claims as shown below:
1. A scissor lift comprising: a bottom frame 16; a top frame14; and 10a scissor mechanism 18 arranged between the bottom frame and the top frame to displace the bottom frame and the top frame relative to each other, the scissor mechanism including: a central scissor arm 22 including at least one scissor arm surface, wherein the central scissor arm has a bottom pivotal connection connecting it to the bottom frame and a top pivotal connection connecting it to the top frame; 15at least one passive scissor arm pivotally connected to the bottom frame and pivotally connected to the top frame, the at least one passive scissor arm 20  pivotally connected to the central scissor arm on the at least one scissor arm surface; and a motor 42 configured to displace the bottom frame and the top frame relative to each other, the motor located adjacent the at least one scissor arm surface.  
11. The scissor lift of claim 1, wherein the central scissor arm includes a channel configured to receive at 25least a portion of the motor See aperture in arm connecting 41 see Fig.4  
12. The scissor lift of claim 1, wherein the motor is fixed to the at least one scissor arm surface such that the motor moves relative to the bottom frame as the central scissor arm moves relative to the bottom frame.See Fig.1


Claim(s) 1, 10, and 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by DuFresne et al 2007/0084648A1.
DuFresne et al discloses the claimed invention as recited in the claims as shown below:


1. A scissor lift comprising: a bottom frame 110; a top frame 216; and 10a scissor mechanism 112 arranged between the bottom frame and the top frame to displace the bottom frame and the top frame relative to each other, the scissor mechanism including: a central scissor arm 202&206 including at least one scissor arm surface, wherein the central scissor arm has a bottom pivotal connection connecting it to the bottom frame and a top pivotal connection connecting it to the top frame; 15at least one passive scissor arm pivotally connected to the bottom frame and pivotally connected to the top frame, the at least one passive scissor arm pivotally connected to the central scissor arm on the at least one scissor arm surface; and a motor122&138 configured to displace the bottom frame and the top frame relative to each other, the motor located adjacent the at least one scissor arm surface.  
10. A wheelchair comprising the scissor lift of claim 1.   See Fig.3
12. The scissor lift of claim 1, wherein the motor is fixed to the at least one scissor arm surface such that the motor moves relative to the bottom frame as the central scissor arm moves relative to the bottom frame. See 138
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shupp et al 2003/0150657A1 in view Mitchell 5016858.
Shupp et al discloses the claimed invention except for U shaped arms.
Mitchell disclose the  a scissor jack having U shaped arms with one type being metal folded into a U and the other having U shaped side therefore one having ordinary skill in the art would have known to employ these U shapes depending upon obvious substitution which would yield the predictable result of modifying the Shupp et al device by providing alternative shapes based upon the intended use and worker selection of known substitutions. KSR

    PNG
    media_image1.png
    928
    830
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is the art of rejection and the other is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 22, 2022